United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 8, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                           No. 04-50125
                         c/w No. 04-50127
                         Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ALEJANDRO ESPARZA,

                                     Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                       (DR-01-CR-316-1-WWE)
                       (DR-03-CR-402-1-WWE)
                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Defendant-Appellalnt Alejandro Esparza appeals his convictions

for the knowing and intentional importation of marijuana and

possession with intent to distribute marijuana.     Esparza argues

that the evidence is insufficient to support his convictions.          We

review a sufficiency challenge to determine “whether any reasonable

trier of fact could have found that the evidence established the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 1
essential elements of the crime beyond a reasonable doubt.” United

States v. Ortega Reyna, 148 F.3d 540, 543 (5th Cir. 1998).

     Esparza contends that the evidence was insufficient to prove

beyond a reasonable doubt that he knew that there was marijuana

concealed in the camper shell of his truck.           He argues that the

circumstantial evidence presented at trial could support equally

either guilty knowledge or a lack thereof.       Esparza’s contentions

are not persuasive.

     The   evidence   adduced   at   trial   showed   that   Esparza   was

excessively nervous in the presence of both a male and a female

inspector.    The jury could have rationally inferred that, by

jumping out of his vehicle and raising the hood, Esparza was

attempting to divert the inspector’s attention from the camper

shell of the truck.   The paint in the camper shell was fresh enough

that it emitted a strong odor and it was still tacky.          Thus, the

jury could have rationally inferred that the paint had been applied

during the two weeks that Esparza claimed to have owned the truck.

Furthermore, as the vehicle was not registered to Esparza, the jury

could have rationally inferred that his claim of ownership was a

lie told in the hope of avoiding inspection.      Finally, for a trier

of fact to believe that Esparza was innocent because he was unaware

of the presence of the drugs in the camper shell of the truck would

have required the trier to accept either that some unknown person

had sold Esparza a truck containing a large amount of marijuana or

that, at some time during the two weeks that Esparza claimed to

                                     2
have owned the truck, persons unknown to him had surreptitiously

stashed a large amount of drugs in the truck.       In contrast, for the

trier of fact to believe that Esparza was guilty because he agreed

to transport the drugs requires the acceptance of no such unusual

and implausible circumstances. See United States v. Cruz, ___ F.3d

___ (5th Cir. Oct. 7, 2004, No. 03-40886), 2004 WL 2251810 at *4.

      The evidence adduced at trial was sufficient to allow a

rational jury to find beyond a reasonable doubt that Esparza knew

that the marijuana was present in the camper shell of his truck.

See   Ortega   Reyna,   148   F.3d   at   543.   Accordingly,   Esparza’s

convictions are affirmed, as is the district court’s order revoking

Esparza’s supervised release.

AFFIRMED.




                                      3